Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 1 of 18               PageID #: 99



                               United States District Court
                                    District of Maine


Todd Conant, et al., on behalf of                )
themselves and all others similarly              )
situated,                                        )
                                                 )
                             Plaintiffs,         )
                        v.                       )    Docket No. 2:19-cv-00296-JDL
                                                 )
FMC Corporation,                                 )
                                                 )
                             Defendant.          )


     Plaintiffs’ Consent Motion for Preliminary Review of Proposed Class Settlement
          and for Order Preliminarily Certifying Settlement Class, Authorizing
     Distribution of Class Notice, Setting Hearing for Final Approval of Settlement,
          and Appointing Settlement Class Counsel and Class Representatives


         Plaintiffs respectfully move, under Federal Rule of Civil Procedure 23, that

the Court conduct a preliminary review of their proposed class settlement 1 and

issue an Order preliminarily certifying the Action as a Rule 23(b)(3) class action for

settlement purposes, approving notice of the proposed Settlement to the Settlement

Class Members, setting a hearing date for final approval of the Settlement, and

appointing Plaintiffs’ Counsel as class counsel. Defendant consents to this motion.


I.       Introduction

         On November 1, 2017, Defendant FMC sold its Health and Nutrition

Division, including its facility in Rockland, Maine, to DowDuPont. Shortly after the

sale, FMC paid its Rockland-based Health and Nutrition employees for the vacation

1
 This Motion incorporates by reference the definitions of the capitalized terms as set forth
in the Settlement Agreement attached as Exhibit 1.
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 2 of 18           PageID #: 100



time they had accrued in 2016 (which under FMC policy was considered “earned” as

of January 1, 2017), but FMC did not pay its employees for the vacation time they

had accrued January 1 through November 1, 2017 (which under FMC policy was

considered “earned” as of January 1, 2018).

      The Named Plaintiffs filed this Action for unpaid vacation wages and

additional remedies on behalf of themselves and about 100 other FMC Health &

Nutrition employees based in Rockland, Maine who had “accrued vacation” time for

the period January 1, 2017 through October 31, 2017 and who became employed by

DowDuPont on or around November 1, 2017. Both parties requested and produced

documents and information in informal discovery, and counsel for Plaintiffs

propounded written interrogatories, requests for admission, and requests for

production of documents from Defendant. The parties conducted a thorough

investigation of the relevant legal and factual claims concerning both liability and

damages and defenses.

      During two separate, full-day Judicial Settlement Conferences with a

Judicial Settlement Officer of this Court, Magistrate Judge Nivison, the parties

negotiated at arm’s length and achieved this Court-supervised Settlement of the

putative class action claims for unpaid wages brought by the Named Plaintiffs.

      The proposed Settlement, in the amount of $695,000 plus up to $25,000 for

costs of administration, falls well within the range of likely outcomes at trial. This

Settlement represents about 175% of the total claimed unpaid wages for the class

(about $415,000), and represents nearly 60% of the maximum recoverable damages



                                           2
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 3 of 18                    PageID #: 101



at trial (the claimed unpaid damages plus liquidated damages equal to twice that

amount). See Exhibit 1 (Settlement Agreement), Attachment A. Considering the

unavoidable delays, burdens, costs, and risks of proceeding through discovery and

trial—which included a possible contested motion to remand, motion for class

certification, and cross-motions for summary judgment raising complex issues

concerning the interpretation of FMC’s vacation pay policies and of Maine’s unpaid

vacation wage statute, 26 M.R.S. § 626—the Settlement represents a fair and

mutually beneficial resolution of a complex case. Although the parties believe in the

merits of their respective claims and defenses, they also recognize they would face

substantial challenges regarding matters of proof involving liability and damages.

Given that this litigation raises multiple complex issues under Maine law, the

parties and their counsel recognize that any outcome in court would likely have

been appealed, putting them at further risk and further delaying resolution. Thus,

the parties have concluded the Settlement is fair and reasonable and is in the

parties’ best interests.


II.    Summary of Settlement

       Under the Settlement Agreement, attached as Exhibit 1, Defendant will pay

into a Qualified Settlement Fund 2 the amount of $695,000, plus up to $25,000 to



2Under the Settlement Agreement, the parties agreed that “The parties stipulate and agree
that this Qualified Settlement Fund (1) will be established by order of and approved by the
Court and will be subject to the continuing jurisdiction of the Court; (2) is established to
resolve contested claims that have resulted from an event that has occurred and that has
given rise to claims asserting liability arising out of an alleged violation of law; (3) is a trust
under applicable state law and its assets will be otherwise segregated from other assets of
the Defendant and related persons; and (4) qualifies as and will be treated as a qualified

                                                3
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 4 of 18                PageID #: 102



cover the costs of administration of the class settlement (including any employer’s

share of payroll taxes that the Settlement Administrator determines is required).

The Qualified Settlement Fund will be administered by Rust Consulting, and the

Settlement Administrator will estimate the wage-related taxes, distribute notice to

Settlement Class Members, and otherwise administer the Settlement, including

receiving and reporting on any opt-out or objection notices.

       Plaintiffs’ Counsel will apply to the Court for an order approving payment of

their fees for prosecuting the Action in the amount of 33 1/3% of $695,000, as well

as costs and expenses incurred or reasonably expected to be incurred by Plaintiffs’

Counsel on behalf of the Settlement Class. Plaintiffs’ Counsel will also apply to the

Court for an order approving Service Awards payable to the five Named Plaintiffs

of $4,000 each (for an aggregate award of $20,000), which will likewise be paid from

the Qualified Settlement Fund.

       With allowances for these payments, the Qualified Settlement Fund will be

allocated to each of the Settlement Class Members on a pro rata basis, based on the

“accrued vacation” each Settlement Class Member had for the period of January 1,



settlement fund for federal tax purposes in compliance with Internal Revenue Code Section
468B and 26 C.F.R. (Treas. Regs.) §§ 1.468B-1 to 1.468B-5.” Exhibit 1, ¶ 11. The parties
further agreed that “Class Counsel may elect to have all, part, or none of its attorneys’ fees
award paid in periodic payments through a structured settlement arrangement entered into
before payment of such fees to Class Counsel. All fees awarded to Class Counsel to be so
structured will be paid by the Settlement Administrator, out of the Settlement Fund to an
assignment company(ies) in accord with appropriate assignment and release agreements
(“Assignment Agreements”). Class Counsel has no present right to payment of any
structured fees that are the subject of Assignment Agreements. The Settlement
Administrator will have the authority to execute documents and take such actions as may
be necessary to effectuate the assignment and payment of fees under any Assignment
Agreement. Exhibit 1, ¶ 32.

                                              4
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 5 of 18           PageID #: 103



2017 through October 31, 2017, according to FMC’s records. See Exhibit 1,

Attachment A. As set forth in the Settlement Agreement, any such amounts will be

recalculated and increased as necessary to account for Settlement Class Members

who, despite the Settlement Administrator’s due diligence, cannot be located, or

who do not timely negotiate any checks submitted to Settlement Class Members.

Settlement Class Members will be given 45 days to opt-out or object to the

Settlement by means specified in the Notice, or 15 days from any follow-up mailing

if the original Notice is returned as undeliverable, whichever is later. See Exhibit 1,

Attachment B (Proposed Notice of Settlement). If five percent (5%) or more of the

Settlement Class Members opt out of the Settlement, Defendant will have the right

to rescind the Settlement and the Settlement Agreement, which upon such

rescission will be deemed null and void.


III.   Argument

       A.    The Court Should Preliminarily Approve the Settlement and Direct
             Notice of the Proposed Settlement to the Class.

       Federal Rule of Civil Procedure 23(e) provides the following framework for

the approval required before a class action settles: (1) the court must direct notice in

a reasonable manner to all class members who would be bound by the proposed

settlement; (2) the court may approve a settlement that would bind class members

only after a hearing and finding that it is “fair, reasonable, and adequate;” (3) the

parties seeking approval must file a statement identifying any agreement made in

connection with the proposal; (4) if the class action was previously certified under

Rule 23(b)(3), the court may refuse approval of a proposed settlement unless it
                                           5
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 6 of 18           PageID #: 104



affords a new opportunity to request exclusion to individual class members who had

an earlier opportunity to opt out but did not do so; and (5) any class member may

object to the proposed settlement if it requires approval under Rule 23(e) and such

objection may be withdrawn only with the court’s approval. Fed. R. Civ. P. 23(e).

      “Court approval of a Rule 23 class action settlement generally proceeds in

two stages.” Michaud v. Monro Muffler Brake, Inc., 2:12-cv-00353-NT, 2015 U.S.

Dist. LEXIS 32526, at *23-24, 2015 WL 1206490, at *8 (D. Me. March 17, 2015)

(citing Manual for Complex Litigation (Fourth) § 21.632 (2011)). First, “counsel

submits the terms of the proposed settlement, and the court makes a preliminary

determination on the fairness, reasonableness, and adequacy of the settlement

terms and directs notice to class members on the certification, proposed settlement,

and date of the final fairness hearing.” Id. (internal punctuation and citation

omitted). The court should be guided by the “strong judicial policy favoring

settlement as well as by the realization that compromise is the essence of

settlement.” Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984).

“Generally, courts have recognized a presumption of fairness for settlements that

are deemed to be the result of arm’s-length negotiations following meaningful or

sufficient discovery.” Sylvester v. CIGNA Corp., 369 F. Supp. 2d 34, 44-45 (D. Me.

2005) (internal quotations omitted); see also In re Pharm. Indus. Average Wholesale

Price Litig., 588 F.3d 24, 32-33 (1st Cir. 2009); Nat’l Ass’n of Chain Drug Stores v.

New Eng. Carpenters Health Benefits Fund, 582 F.3d 30, 44 (1st Cir. 2009).




                                           6
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 7 of 18                  PageID #: 105



       “At this initial stage, the court’s role is limited to deciding whether the

proposed settlement appears to fall within the range of possible final approval.”

Michaud, 2015 WL 1206490 at *8 (internal punctuation and citation omitted). If the

Court finds the settlement meets that standard, it approves notice of the proposed

settlement to the class members. Id. at *9. Notice must be “reasonably calculated to

reach the class members and inform them of the existence of and the opportunity to

object to the settlement.” Id. at *10 (quoting Nilsen v. York Cnty., 382 F. Supp. 2d

206, 210 (D. Me. 2005)).

       Second, following notice to the class, “the court holds a fairness hearing

where the settlement proponents must demonstrate that the proposed settlement is

fair, reasonable, and adequate.” Michaud, 2015 WL 1206490, at *8 (internal

punctuation and citation omitted). “Typically, a court’s final approval of a class

action settlement involves balancing the advantages and disadvantages of the

proposed settlement as against the consequences of going to trial or other possible

but perhaps unattainable variations on the proffered settlement.” Id. (internal

punctuation and citation omitted). “The following factors are relevant for a court

evaluating whether to approve a Rule 23 settlement: (1) comparison of the proposed

settlement with the likely result of litigation; (2) stage of the litigation and the

amount of discovery completed; (3) reaction of the class to the settlement; (4) quality

of counsel; (5) conduct of the negotiations; (6) prospects of the case, including risk,

complexity, expense and duration.” Id. (internal quotation omitted). 3 At the final


3Similarly, Federal Rule of Civil Procedure 23(e)(2) lists the following factors for a court
ordering final approval a Rule 23 settlement:

                                               7
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 8 of 18                  PageID #: 106



approval hearing, Settlement Class Members who have objected to the Settlement

will have an opportunity to be heard. After considering any such objections, and the

arguments and evidence submitted by proponents of the Settlement, the Court may

consider the matter and determine whether to grant final approval.

       The Court should direct notice of the proposed settlement to the Settlement

Class Members because the proposed settlement falls well “within the range of

possible final approval,” the primary focus of the Court’s inquiry at this initial

phase. Michaud, 2015 WL 1206490 at *8. The proposed Settlement represents about

175% of the total claimed unpaid wages for the class (about $415,000), and

represents nearly 60% of the maximum recoverable damages at trial (the claimed

unpaid damages plus liquidated damages equal to twice that amount). See Exhibit

1, Attachment A. The Settlement was negotiated at arm’s length by qualified

counsel, with the able assistance and supervision of a Judicial Settlement Officer of

this Court, Magistrate Judge Nivison, over two separate full-day Judicial

Settlement Conference sessions. The parties engaged in thorough investigation of

the legal claims, defenses, and damages at issue. Both parties requested and

produced documents and information in informal discovery, and counsel for

Plaintiffs propounded written interrogatories, requests for admission, and requests


“(A) the class representatives and class counsel have adequately represented the class;
(B) the proposal was negotiated at arm’s length;
(C) the relief provided for the class is adequate, taking into account:
(i) the costs, risks, and delay of trial and appeal;
(ii) the effectiveness of any proposed method of distributing relief to the class, including the
method of processing class-member claims;
(iii) the terms of any proposed award of attorney’s fees, including timing of payment; and
(iv) any agreement required to be identified under Rule 23(e)(3); and
(D) the proposal treats class members equitably relative to each other.”

                                               8
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 9 of 18                   PageID #: 107



for production of documents from Defendant. Finally, the costs and risks of

proceeding with litigation are considerable and likely include a contested motion to

remand, motion for class certification, cross-motions for summary judgment raising

complex issues concerning the statutory interpretation of Maine wage law in the

context of a business sale, and an appeal.

       In sum, the Settlement is undeniably “fair, reasonable, and adequate” and

appropriately reflects the risks and costs of further litigation. See Rolland v.

Cellucci, 191 F.R.D. 3, 10 (D. Mass. 2000) (“When the parties’ attorneys are

experienced and knowledgeable about the facts and claims, their representations to

the court that the settlement provides class relief which is fair, reasonable and

adequate should be given significant weight.”).


       B.     The Action Should Be Certified under Rule 23 for Settlement
              Purposes.

       An action can be settled as a class action that binds absent class members

only if it is first certified as a class action under Rule 23. See Fed. R. Civ. P. 23.

Certification of an action requires that it meet the requirements of Rule 23(a) and

one of the types of class actions described in Rule 23(b) for settlement purposes. Id.;

Michaud, 2015 WL 1206490 at *2. This Action satisfies the requirements of Rule

23(a) and 23(b)(3) such that it may be certified for settlement purposes. 4

       The five Named Plaintiffs seek to represent a class of all individuals who (1)

were employed within FMC’s Health & Nutrition division and based at the seaweed

4 For the sole purpose of facilitating settlement, Defendant does not contest the Named
Plaintiffs’ arguments for class certification, and if the Settlement is not, for any reason,
finalized, Defendant reserves the right to contest the class certification.

                                               9
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 10 of 18            PageID #: 108



processing plant in Rockland, Maine, as of October 31, 2017, (2) had any “accrued

vacation” in 2017 according to FMC’s records, and (3) became employed by

DowDuPont on or around November 1, 2017, pursuant to a Transaction Agreement

dated March 31, 2017, between E.I. du Pont de Nemours & Company and FMC

Corporation. The proposed class meets all of the applicable requirements for

certification under Fed. R. Civ. P. Rule 23(a): (1) the class is so numerous that

joinder of all members is impracticable; (2) there are questions of law or fact

common to the class; (3) the claims or defenses of the representative parties are

typical of the claims or defenses of the class; and (4) the representative parties will

fairly and adequately protect the interests of the class. Fed. R. Civ. P. 23(a).

      First, the proposed class consists of 107 employees, which well exceeds the

“low bar” for establishing numerosity required by Fed. R. Civ. P. 23(a)(1). Mooney v.

Domino’s Pizza, No. 1:14-cv-13723-IT, 2016 U.S. Dist. LEXIS 118193, *4 (D. Mass.

Sept. 1, 2016); see also Hunnewell v. SHW Properties, LLC, Docket No. BCD-CV-16-

28 (Me. Bus. & Cons. Ct. Mar. 15, 2017) (order of Justice Michaela Murphy

certifying class under Fed. R. Civ. P. 23 where parties estimated there were about

30 members in the class). Courts in the First Circuit “have generally found that a

class of 40 or more individuals satisfies numerosity.” Venegas v. Global Aircraft

Servs. 159 F. Supp. 3d 93, 98 (D. Me. 2016) (citation and quotation marks omitted).

      Second, Plaintiffs easily satisfy the “low bar” for showing Rule 23(a)(2)

“commonality.” Applegate v. Formed Fiber Techs., LLC, No. 2:10-cv-00474-GZS,

2012 U.S. Dist. LEXIS 105264, *16 (D. Me. July 27, 2012); see generally Wal-Mart



                                           10
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 11 of 18           PageID #: 109



Stores, Inc. v. Dukes, 131 S. Ct. 2541 (2011). The plaintiffs must show merely that

there is “at least one common contention capable of class-wide resolution.” Venegas,

159 F. Supp. 3d at 98. Here, Plaintiffs have raised a fundamental contention

capable of class-wide resolution: that FMC’s failure to pay vacation wages accrued

for the January 1 – October 31, 2017 time period upon the sale of the Health &

Nutrition business to DowDuPont violated Maine wage law, 26 M.R.S. § 626.

      Third, Named Plaintiffs meet the lenient typicality requirement in Rule

23(a)(3) by showing that their alleged injuries—the nonpayment of vacation wages

upon their separation from employment with FMC on October 31, 2017—“arise from

the same events or course of conduct as do the injuries of the class” and that their

claims “and those of the class are based on the same legal theory.” Venegas, 159 F.

Supp. 3d at 99. Typicality, like commonality, “does not require that all putative

class members share identical claims.” Garcia v. E.J. Amusements of N.H., Inc., 98

F. Supp. 3d 277, 288 (D. Mass. 2015). Moreover, typicality must “be determined

with reference to the company’s actions, not with respect to particularized defenses

it might have against certain class members.” Applegate, 2012 U.S. Dist. LEXIS

105264, *19.

      And fourth, Plaintiffs satisfy the Rule 23(a)(4) requirement that the

representative party will “fairly and adequately protect the interests of the class.”

Only conflicts of interest “that are fundamental to the suit and that go to the heart

of the litigation prevent a plaintiff from meeting the Rule 23(a)(4) adequacy

requirement.” Garcia v. E.J. Amusements of N.H., Inc., 98 F. Supp. 3d 277, 288 (D.



                                          11
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 12 of 18          PageID #: 110



Mass. 2015). While the typicality element substantially overlaps with the

commonality requirement, commonality focuses on “the relationship of class

members generally,” whereas typicality focuses on “the relationship between the

proposed class representative and the rest of the class.” Barry v. Moran, No. 05-

10528, 2008 U.S. Dist. LEXIS 112404, 2008 WL 7526753, at *11 (D. Mass. Apr. 7,

2008). The Named Plaintiffs share the core interests of the proposed class because

they were all FMC Health & Nutrition employees based in Rockland, Maine who

had “accrued vacation” in 2017 and were not paid the value of that “accrued

vacation” when they became employed by DowDuPont on or around November 1,

2017. The Named Plaintiffs have no fundamental conflicts of interests with the

proposed class that would prevent them from vigorously pursuing the interests of

the class.

      Finally, Plaintiffs meet the requirement of Rule 23(b)(3) to show that

questions common to the class predominate over idiosyncratic questions and that a

class action is the superior method of adjudication. All of the important factual and

legal issues in this Action are common to the entire class and are susceptible to

common proof, including: (1) whether the “terms of employment or the [Defendant’s]

established practice” included provisions for pay of Plaintiffs’ 2017 accrued vacation

time upon sale of the business within the meaning of Maine wage law, 26 M.R.S.

§ 626; and (2) whether Defendant alternatively complied with Maine wage law

“through a specific agreement with the buyer,” DowDuPont, “in which the buyer

agrees to pay any wages earned by employees through employment with [FMC] and



                                          12
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 13 of 18                 PageID #: 111



to honor any paid vacation earned under [FMC’s] vacation policy,” 26 M.R.S. § 626.

Although individual damage awards could vary due to, among other things, the

precise amount of vacation wages owed, it is black letter law that a need for

individualized damages determinations does not defeat class certification. See

Michaud, 2015 WL 1206490 at *4.

       Plaintiffs likewise easily meet Rule 23(b)(3)’s requirement in that a class

action is superior to the alternative of 107 separate individual actions, considering:

(A) the class members’ interests in individually controlling the prosecution of

separate actions; (B) the extent of “any litigation concerning the controversy already

begun by . . . class members”; [and] (C) the “desirability . . . of concentrating the

litigation in the particular forum.” Fed. R. Civ. P. 23(b)(3)(A)-(C). 5 The class

members do not have any interest in individual control of prosecuting separate

actions; class members have not instituted any other related actions; and it makes

sense to have Plaintiffs’ claims adjudicated together in Maine. Scovil v. FedEx

Ground Package Sys., 886 F. Supp. 2d 45, 56 (D. Me. 2012).


       C.     The Proposed Notice of Settlement Should Be Approved.

       Rule 23(c) requires that the “best notice that is practicable under the

circumstances” must be sent to the Settlement Class Members. Fed. R. Civ. P.

23(c)(2)(B). The notice must inform the proposed class members of the following: the


5 For purposes of a certification of a settlement class, the Court need not consider the Rule
23(b)(3)(D) factor of the likely difficulties in managing a class action because there are no
trial management issues to consider. Curtis v. Scholarship Storage, No. 2:14-cv-303-NT,
2016 U.S. Dist. LEXIS 9001 at * 8 n.1 (D. Me. January 25, 2016) (citation omitted).


                                              13
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 14 of 18             PageID #: 112



nature of the action; the definition of the certified class; the class’s claims, issues or

defenses; that class members may enter an appearance through an attorney; that

the Court will exclude any member who opts out; the time and manner for

requesting exclusion; and the binding effect of a class-wide judgment. Fed. R. Civ.

P. 23(c)(2)(B). Any such notice must be “reasonably calculated to reach the class

members and inform them of the existence of and the opportunity to object to the

settlement.” Michaud, 2015 WL 1206490 at *10 (internal punctuation and citation

omitted).

       The proposed Notice of Settlement (Exhibit 1, Attachment B), accomplishes

all of these requirements. In particular, it defines the Settlement Class; clearly

describes the options available to Settlement Class Members (i.e., to object,

participate, or opt out) and the deadlines for taking any related actions; describes

the claims; describes the material terms of the Settlement; discloses any benefits

provided to the class representatives (i.e., Service Awards); provides information

about Plaintiffs’ counsel and the requested attorneys’ fees; indicates the time and

place of the hearing to consider final approval of the Settlement; explains the

procedures for allocating and distributing the Qualified Settlement fund; estimates

each Settlement Class Member’s allocation of the Qualified Settlement Fund;

displays the Settlement Administrator’s contact information; and explains how to

make inquiries about the Settlement.

       Because the proposed Notice of Settlement meets the articulated legal

standard, it should be approved for distribution to the Settlement Class.



                                            14
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 15 of 18           PageID #: 113



      D.     Named Plaintiffs’ Counsel Should Be Appointed Class Counsel and the
             Named Plaintiffs Should Be Appointed as Class Representatives.

      Federal Rule of Civil Procedure 23(g)(2)(4) directs the Court to appoint

counsel who will “fairly and adequately represent the interest of the class.”

Plaintiffs’ counsel easily meet the requirements to be appointed as class counsel. In

addition, the Court should appoint the Named Plaintiffs—Todd Conant, Karen

Migliore, Gregory Gould, Thomas Ames, and Rodney Mason—as class

representatives.

      When appointing class counsel, the Court must consider: “(i) the work counsel

has done in identifying or investigating potential claims in the action; (ii) counsel’s

experience in handling class actions, other complex litigation, and the types of

claims asserted in the action; (iii) counsel’s knowledge of the applicable law; and (iv)

the resources that counsel will commit to representing the class.” Id. The court also

“may consider any other matter pertinent to counsel’s ability to fairly and

adequately represent the interests of the class.” Id.

      Named Plaintiffs’ counsel David Webbert and Carol Garvan are experienced

in class litigation, have committed substantial time and resources to this Action,

and should be appointed as class counsel for purposes of the Settlement. See

Plaintiffs’ counsel’s declarations submitted in support of their motion for class

certification in O’Connor v. Oakhurst Dairy, 2:14-00192-NT (Amended Declaration

of Carol J. Garvan, Case 2:14-cv-00192, ECF #167, attached as Exhibit 2; Amended

Declaration of David G. Webbert, Case 2:14-cv-0192-NT, ECF #168, attached as




                                           15
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 16 of 18           PageID #: 114



Exhibit 3). As this Court stated recently in appointing Plaintiffs’ counsel as Class

Counsel in class action for unpaid wages,

      Class Counsel [has] represented the Class Members interests zealously and
      achieved an excellent result for the class. . . . Attorneys Young, Webbert, and
      Garvan have represented plaintiffs in many of class and collective action
      lawsuits. . . . [A]ttorney Webbert has been specializing in prosecuting
      complex civil rights cases for over 30 years; attorney Garvan has been
      specializing in prosecuting complex employment and civil rights cases for
      over 7 years and has been named as a "Rising Star" by New England Super
      Lawyers for the past three years.

O'Connor v. Oakhurst Dairy, Docket No. 2:14-00192-NT, 2018 U.S. Dist. LEXIS

102244 (D. Me. June 19, 2018).


      E.     A Final Fairness Hearing Should Be Scheduled.

      The parties respectfully ask the Court to schedule a Final Fairness Hearing

for 90 days from the date of the order directing notice to the Settlement Class

Members, or as soon thereafter as practicable.


IV.   Conclusion

      For all of these reasons, Plaintiffs respectfully ask the Court to certify the

Named Plaintiffs’ claims as a class action for settlement purposes, direct Notice of

the proposed Settlement to the Settlement Class Members, and grant the further

relief as requested and as set forth in the attached proposed Order.




                                          16
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 17 of 18   PageID #: 115



Date: February 14, 2020            Respectfully submitted,


                                   /s/ Carol J. Garvan
                                   Carol J. Garvan
                                   David G. Webbert
                                   Johnson, Webbert & Young, LLP
                                   160 Capitol St., Suite 3
                                   P.O. Box 79
                                   Augusta, ME 04332-0079
                                   Telephone: (207) 623-5110
                                   Email: cgarvan@work.law
                                   Email: dwebbert@work.law
                                   Attorneys for Plaintiffs




                                     17
Case 2:19-cv-00296-JDL Document 22 Filed 02/14/20 Page 18 of 18          PageID #: 116



                                  Certificate of Service

       I hereby certify that on February 14, 2020 I electronically filed this document

with the Clerk of the Court using the CM/ECF system which will send notification

of such filing to all counsel of record.



                                           /s/ Carol J. Garvan
                                           Carol J. Garvan




                                             18
